  Case 3:18-cv-00356-HEH Document 10 Filed 12/14/18 Page 1 of 2 PageID# 40




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF VIRGINIA
                          RICHMOND DIVISION

AMBER WINEGARDEN,                          Case No.: 3:18-cv-00356-HEH
             Plaintiff,
                                           STIPULATION OF DISMISSAL
      vs.                                  WITH PREJUDICE

CAPITAL ONE BANK, N.A.,

             Defendant(s).



      NOW COMES Plaintiff, AMBER WINEGARDEN, and Defendant,
CAPITAL ONE BANK (USA), N.A., Erroneously Named “CAPITAL ONE
BANK, N.A.”; by and through the undersigned counsel, and hereby jointly
stipulate for a dismissal of the instant matter in its entirety, with prejudice. Each
party to bear its own attorneys’ fees and costs incurred.
                                                RESPECTFULLY SUBMITTED,


                                                FERRISWINDER, PLLC
Dated: December 14, 2018
                                                By: /s/ Richard W. Ferris
                                                Richard W. Ferris
                                                Attorney for Plaintiff

                                                MCGUIREWOODS LLP
Dated: December 14, 2018
                                                By: /s/ Seth A. Schaeffer
                                                Seth A. Schaeffer, Esq.
                                                Attorney for Defendant



                                          -1-
                                                STIPULATION OF DISMISSAL WITH PREJUDICE
  Case 3:18-cv-00356-HEH Document 10 Filed 12/14/18 Page 2 of 2 PageID# 41




                        CERTIFICATE OF SERVICE

      I hereby certify that on the 14th day of December, 2018, I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF. The Stipulation of

Dismissal has been served on Defendants counsel of record by way of the CM/ECF.

                                                By: /s/ Richard W. Ferris
                                                Richard W. Ferris, Esq.




                                          -2-
                                                STIPULATION OF DISMISSAL WITH PREJUDICE
